As filed with the Securities and Exchange Commission on October 21, 2016 811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: XAI Octagon Credit Opportunities Master Trust Address of Principal Business Office: 321 North Clark Street #2430 Chicago, Illinois 60654 Telephone Number: (312) 374-6932 Name and address of agent for service of process: John P. McGarrity XAI Octagon Credit Opportunities Master Trust 321 North Clark Street #2430 Chicago, Illinois 60654 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [ X ]NO [] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940 the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Chicago in the State of Illinois on the 21st day of October, 2016. XAI OCTAGON CREDIT OPPORTUNITIES MASTER TRUST By: /s/ Theodore J. Brombach Theodore J. Brombach Sole Trustee Attest: /s/ John P. McGarrity John P. McGarrity Authorized Person (Managing Director of XA Investments LLC)
